UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-1 Registration Statement under the Securities Act of 1933 Asia Interactive Media Inc. (Exact name of registrant as specified in its charter) Nevada 6770 43-195-4778 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Level 30, Bank of China Tower, 1 Garden Road, Central Hong Kong Tel011-852-9836-2643 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Nevada
